DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because:
The second to last line reads “…detecting electrodes electrically connected…” and is believed to more correctly read “…detecting electrodes are electrically connected…”.
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the missing features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please refer to the 112 rejections of claims 1, 8 and 16 below which outline the claimed features which are missing from the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claim 1 is objected to because of the following informalities:
The second to last line reads “…detecting electrodes electrically connected…” and is believed to more correctly read “…detecting electrodes are electrically connected…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8 and 16 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As is best understood from the specification, the single via hole will be understood to connect to a single detecting electrode.
Claim 5 is rejected for the same reasons outlined in the rejection of claim 1 above.
Claim 7 states the presence of a conductive channel. Claim 8, depending from claim 7, then states the channel connects the front conductive structure and one of the detecting electrodes. Figure 1 depicts the front conductive structure at #30. The channels are described as either #34 left/right sides or #320. The #34s do not connect to the front conductive structure, while #320 does not connect to one of the detecting electrodes. The specification as originally filed does not describe how to make/use the particular connections claimed.
As the via connection to the conductive layer is established already, this claim will be understood to be outlining the connection of the front conductor to a rear conductive electrode of the laser.
Claim 15 states the presence of a conductive channel. Claim 16, depending from claim 15, then states the channel connects the front conductive structure and one of the detecting electrodes. Figure 1 depicts the front conductive structure at #30. The channels are described as either #34 left/right sides or #320. The #34s do not connect to the front conductive structure, while #320 does not connect to one of the detecting electrodes. The specification as originally filed does not describe how to make/use the particular connections claimed.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the channel" in the 3rd to last line.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation will be understood to be describing a channel formed in the claimed via hole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0353004) in view of Liu (US 2005/0169569).
With respect to claim 1, Chen teaches a laser element (fig.7), comprising: transparent substrate (fig.7b #720, [0055]); a conductive layer (fig.7b #727) on the transparent substrate; an adhesive layer ([0056]), attached to the transparent substrate; a laser unit (fig.7b VCSEL, abstract), comprising: a front conductive structure (fig.7b VCSEL top contacts); and a back conductive structure opposite to the front conductive structure (fig.7b VCSEL back contacts #716/717 + sensor contacts #730/731), comprising a plurality of detecting electrodes separated from each other (fig.7b #730/731); and a via hole extending from the back conductive structure to the conductive layer (fig.7b #725 and/or #726, formed “in” the walls, [0055]); wherein the plurality of detecting electrodes electrically connected to the conductive layer through the via hole (fig.7b, [0055]). Chen does not specify the front conductive structure is attached to the adhesive layer. Liu teaches a similar VCSEL arrangement (fig.2) which utilizes a VCSEL (fig.2 #160) with a front conductive structure (fig.2 #114) connected to a rear electrode (fig.2 #133) with a conductive channel via (fig.2 #133/132) and attached to a transparent substrate (fig.2 #120) with an 
With respect to claim 2, Chen teaches the back conductive structure further comprises a plurality of conductive electrodes separated from each other (fig.7b #716, 717).
With respect to claim 3, Chen teaches the plurality of conductive electrodes is coplanar with the plurality of detecting electrodes (fig.b7b).
With respect to claim 5, Chen teaches a channel (fig.7b #725) in the via hole and connecting the plurality of detecting electrodes and the conductive layer.
With respect to claim 6, Chen, as modified, teaches the device outlined above, and additionally teaches forming the conductive layer with connecting channels on the top of the transparent substrate ([0059]). Chen does not specify the device of figure 7 includes: conductive layer is disposed on one side of the transparent substrate opposite to the adhesive layer, and the channel penetrates through the transparent substrate. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to move the conductive layer to the top of the transparent substrate in the embodiment of fig.7 of Chen as demonstrated in the embodiment of fig.8 of Chen as a means of engineering design choice allowing for a desired placement of the sensing means to detect damage at different locations while also enabling varied design of the transparent substrate cap.
With respect to claim 7, Chen, as modified, teaches the laser unit further comprises a conductive channel (conductive via channel taught by Liu).
With respect to claim 8, Chen, as modified, teaches the conductive channel includes two ends respectively connected to the front conductive structure and one of the plurality of conductive 
With respect to claim 9, Chen teaches an optical structure ([0052, 53] optical functional structure- e.g. diffuser, see fig.5b #521) disposed on one side of the transparent substrate.
With respect to claim 10, Chen, as modified, teaches the optical structure is opposite to the adhesive layer (Chen, [0053], functional structure can be on top side).
With respect to claim 11, Chen teaches the plurality of conductive electrodes is separated from the plurality of detecting electrodes (fig.7b).
With respect to claim 12, Chen teaches a laser element, comprising: a transparent substrate (Chen fig.7b #120); an adhesive layer, attached to the transparent substrate (Chen [0056]); a conductive region, disposed on a periphery of the adhesive layer (Chen fig.7b #727); and a laser unit (Chen abstract), comprising: a front conductive structure (Chen VCSEL top contacts); and a back conductive structure opposite to the front conductive structure, comprising a plurality of detecting electrodes separated from each other (Chen fig.7b #730/731); and a via hole extending from the back conductive structure and penetrating through the front conductive structure (fig.7b #725 and/or #726, formed “in” the walls, [0055]; note that the via extends past, thereby through, the area of the front conductive structure); wherein two ends of the channel are respectively connected to the plurality of detecting electrodes and the conductive region (function of the connecting elements #725/726), and the conductive region surrounds the laser unit and is electrically separated therefrom (fig.7b #727). Chen does not specify the front conductive structure is attached to the adhesive layer. Liu teaches a similar VCSEL arrangement (fig.2) which utilizes a VCSEL (fig.2 #160) with a front conductive structure (fig.2 #114) connected to a rear electrode (fig.2 #133) with a conductive channel via (fig.2 #133/132) and attached to a transparent substrate (fig.2 #120) with an optic on top (fig.2 #150) with an adhesive layer (fig.2 #122). It would have been obvious to one of ordinary skill in the art before the filing of the instant 
With respect to claim 13, Chen teaches the back conductive structure further comprises a plurality of conductive electrodes separated from each other (fig.7b #716/717).
With respect to claim 14, Chen teaches the plurality of conductive electrode is separated from and coplanar with the plurality of detecting electrodes (fig.7b).
With respect to claim 15, Chen, as modified, teaches the laser unit further comprises a conductive channel (conductive via channel taught by Liu).
With respect to claim 16, Chen, as modified, teaches the conductive channel includes two ends respectively connected to the front conductive structure and one of the plurality of conductive electrodes of the back conductive structure (Liu, fig.2 connecting front conductive structure to rear conductive electrode using a conductive channel in a via).
With respect to claim 17, Chen teaches the via hole penetrates through the adhesive layer (vias formed to accommodate #725/726 extend past the level of the newly added adhesive of Liu), and the conductive region is connected to the transparent substrate (fig.7b #727).
With respect to claim 18, Chen teaches an optical structure ([0052, 53] optical functional structure- e.g. diffuser, see fig.5b #521) disposed on one side of the transparent substrate.
With respect to claim 19, Chen, as modified, teaches the optical structure is opposite to the adhesive layer (Chen, [0053], functional structure can be on top side).
With respect to claim 20, Chen teaches a channel (fig.7b conductors #725/726 in vias) in the via hole.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Liu in view of Ghosh et al. (US 2020/0127441, note 2017 provisional with support).
With respect to claim 4, Chen and Liu teach the device outlined above, but do not teach the laser unit further comprises a passivation layer disposed in the via hole. Chen does teach using a VCSEL and detector together (fig.9b). Ghosh teaches forming a VCSEL together with a detector and uses via holes with conductive channels to connect top contacts to bottom electrodes (fig.11) and the use of passivation material in the vias (fig.11 #1189, 1195). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of passivation material in the via of Chen and Liu as demonstrated by Ghosh in order to electrically isolate the active components from portions of the conductive material (Ghosh, [0044]).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828